Citation Nr: 0426906	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-33 676	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a lumbar spine injury.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the cervical spine.

3.  Entitlement to extraschedular consideration for residuals 
of a lumbar spine injury and degenerative joint disease of 
the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active duty for 
training (ACDUTRA) from March 9, 1967, to July 10, 1967, and 
from July 21, 1968, to August 4, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1997 and 
January 2002 by the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In October 1998, 
the veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

In May and July 1999, the Board remanded the issues of 
entitlement to service connection for a cervical spine 
disorder, entitlement to an increased rating for residuals of 
a lumbar spine injury, and entitlement to a temporary total 
rating to the RO for additional development.  In April 2000, 
the Board granted entitlement to service-connection for a 
cervical spine disorder and remanded the remaining issues for 
additional development.  The RO established a 20 percent 
disability rating for degenerative joint disease of the 
cervical spine and granted a temporary total rating in an 
April 2000 rating decision, in essence, resolving all issues 
on appeal as to these matters.

In a January 2002 rating decision the RO denied the veteran's 
claim for an increased rating for degenerative joint disease 
of the cervical spine.  The veteran subsequently perfected an 
appeal as to this matter.  The Board remanded the issues of 
entitlement to ratings in excess of 20 percent for cervical 
and lumbar spine disorders in September 2003.  In a December 
2003 rating decision the RO granted an increased 40 percent 
rating for residuals of a lumbar spine injury and an 
increased 30 percent rating for degenerative joint disease of 
the cervical spine.  As higher schedular evaluations for 
these disorders are possible, the increased rating issues 
remain before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  It is significant to note that since the 
issues on appeal did not arise from the appeal of an original 
rating assignment, "staged" rating consideration is not 
applicable in this case.  But see Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes the record shows a temporary adjudication 
folder has been established for the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU), but that there is no indication of what, if any, 
evidence has been provided in support of that claim.  
Generally, a claim for individual unemployability is not 
inextricably intertwined with an increased rating claim 
because the matter does not necessarily require a specific 
disability rating for consideration.  See Vettese v. Brown, 7 
Vet. App. 31, 35 (1994).  As employability is not one of the 
criteria for increased ratings of the matters presently on 
appeal, the Board finds final appellate review of these 
matters may proceed without additional development.  Although 
additional medical evidence addressing the service-connected 
disabilities was received in September 2004, the Board finds 
the information is essentially redundant of the evidence 
previously of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is "always part" of a schedular 
rating-increase claim.  See Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  The Court has also held that it was premature for 
the Board to decline extraschedular consideration where the 
record was significantly incomplete in a number of relevant 
areas probative of the issue of employability.  Brambley v. 
Principi, 17 Vet. App. 20 (2003).  Therefore, the Board finds 
the issue of entitlement to extraschedular consideration must 
be remanded for additional development.  

For clarification purposes the Board has reclassified the 
issues on appeal as provided on the title page of this 
decision.  The issue of entitlement to extraschedular 
consideration is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the issues on appeal and has 
sufficiently notified him of the information and evidence 
necessary to substantiate these claims.

2.  The veteran is presently receiving the maximum schedular 
rating possible for his service-connected residuals of a 
lumbar spine injury; the persuasive medical evidence 
demonstrates no ankylosis and that his neurologic symptom 
manifestations are not due to his service-connected 
disability.

3.  The veteran is presently receiving the maximum schedular 
rating possible for his service-connected degenerative joint 
disease of the cervical spine; the persuasive medical 
evidence demonstrates no ankylosis and that his neurologic 
symptom manifestations are not due to his service-connected 
disability.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for residuals of a 
lumbar spine injury is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5292, 5295 (prior to September 26, 2003), Diagnostic Code 
5237 (after September 26, 2003).

2.  A rating in excess of 30 percent for degenerative joint 
disease of the cervical spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5290 (prior to September 26, 2003), 
Diagnostic Code 5237 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in October 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in October 2002 was not given 
prior to the first agency of original jurisdiction (AOJ or 
RO) adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The issues on appeal were also 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran in January 2004.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the October 2002 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
January 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in January 1998, November 
1999, and March 2003.  The available medical evidence is 
sufficient for adequate determinations of the issues 
addressed in this decision.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  



Factual Background

Service medical records show that in July 1968 the veteran 
reported that while scrubbing sinks during a period of active 
duty for training he experienced tingling of his hands, feet, 
arms, and legs and tightness and pain to his low pain.  
Hospital records show he reported his back pain did not 
radiate and was not aggravated by sneezing, laughing, or 
coughing.  The examiner noted there was full range of back 
motion and no evidence of muscle spasm, sensory defects, 
motor defects, or neurological defects.  Spurling's and 
straight leg raise tests were negative.  Deep tendon reflexes 
were physiologic.  The final diagnosis was mild lumbosacral 
strain.

On VA examination in November 1970 the veteran complained of 
constant low back pain radiating to the hips and lower 
extremities.  He stated the symptoms were aggravated by 
coughing, lifting, or bending over.  Range of motion studies 
revealed lumbar forward flexion to 90 degrees.  There were 
mild muscle spasms to the paravertebral areas.  Straight leg 
raise testing was positive at 45 degrees, bilaterally.  
Lasegue's sign was negative.  The lower extremity reflexes 
were within normal limits.  The diagnosis was residuals of 
lumbar injury.  X-ray examination of the lumbosacral spine 
revealed good vertebral body alignment with no evidence of 
joint space narrowing or osteoarthritic changes.  There was 
no evidence of spondylosis.

In a March 1971 rating decision the RO established service 
connection for residuals of a lumbar injury.  A 10 percent 
disability rating was assigned effective from October 12, 
1970.

On VA examination in January 1976 the veteran reported that 
pain and numbness into his lower extremities had resolved and 
that presently he experienced only intermittent back pain 
without radiculopathy.  The examiner noted the veteran was 
able to bend over and touch his toes, but that he had to bend 
his knees slightly because of tight hamstrings.  There was 
good lateral flexion and extension of the spine.  There was 
slight pain on lateral extension of the spine and diffuse 
tenderness in the L2 to S1 paraspinous areas with mild 
paraspinous spasm.  The diagnosis was physiologic back pain.  

VA hospital records dated in October 1993 included a 
diagnosis of low back pain.  It was noted that the veteran 
complained of low back pain with radiation to the buttocks.  
The examiner noted there was diffusely decreased range of 
motion, but full 5/5 strength throughout the lower 
extremities.  Reflexes were 1+ and straight leg raise testing 
was negative.  

On VA orthopedic examination in December 1995 the veteran 
complained of continued low back problems and severe pain.  
He stated he used pain medication, a heating pad, and a TENS 
unit for symptom relief.  It was noted the veteran used a 
cane to aid his walking.  The examiner noted there were no 
postural abnormalities or fixed deformities.  The musculature 
of the back was normal for the veteran's age.  Range of 
motion studies revealed forward flexion to 60 degrees, 
backward extension to 18 degrees, left lateral flexion to 32 
degrees, and right lateral flexion to 34 degrees.  There was 
objective evidence of pain on motion, but no evidence of 
localizing neurological signs.  The diagnosis was chronic 
lumbosacral strain.

Private medical records dated from June to October 1996 
included diagnoses of a history of "metabolic" arthritis or 
relapsing asymmetric podagra, "seronegative" 
spondyloarthropathy, peripheral osteoarthritis with minor 
"mechanical" deformity and synovitis, spondylosis, mild 
thoracolumbar scoliosis, and chronic relapsing "non-
radicular" low back pain.  A September 1996 myelogram of the 
lumbar spine revealed small ventral defects at L3-4 and L4-5 
levels, without right or left sided defects.  No opinions as 
to etiology were provided.  

Private hospital records dated in September 1996 show the 
veteran reported a 2 to 3 month history of progressive neck 
stiffness and pain with radiation into the right shoulder.  
There was tingling and weakness to the right upper extremity 
and some mild tingling to the left upper extremity.  It was 
noted that myelogram and post-myelogram computerized 
tomography (CT) scans revealed cervical spondylosis at C5-6 
and a cervical disc herniation at C6-7.  The report noted the 
veteran underwent C5-6 and C6-7 anterior cervical diskectomy 
and fusion on September 18, 1996.  

On VA orthopedic examination in January 1998 the veteran 
reported continued back problems and stated the disorder was 
more severe because of his rheumatoid arthritis.  It was 
noted that he had previously worked for an electric utility 
company, but that he had not worked since his neck surgery.  
The veteran reported symptom flare-ups once or twice per week 
precipitated by too much walking.  He stated the symptoms 
were relieved by medication.  His functional impairment was 
assessed at an additional 10 percent.  Assistance devices 
included a cane, back support, and a TENS unit.  

The examiner noted lumbar spine range of motion studies 
revealed forward flexion to 14 degrees, backward extension to 
56 degrees, right flexion to 19 degrees, and left flexion to 
24 degrees.  It was noted that motion stopped where pain 
began and that the veteran walked with a marked limp.  He 
kept his back stiff and he appeared to have difficulty 
arising from a chair.  The musculature of his back was good.  
The diagnosis was degenerative joint disease of the 
lumbosacral spine with lack of motion and functional loss due 
to pain.  A February 1998 addendum noted X-rays of the lumbar 
spine were normal and did not support a diagnosis of 
degenerative disc disease of the lumbar spine.  

At his videoconference hearing before the undersigned 
Veterans Law Judge in October1998 the veteran testified that 
he had very limited back motion as a result of his low back 
disability.  He stated his pain radiated down the lower 
extremities to about the knees and that he occasionally 
experienced spasms and grabbing in his back.  He also 
reported that he had numbness and limited motion of his upper 
extremities because of his cervical spine disability.  

On VA orthopedic examination in November 1999 the veteran 
stated that he sustained injuries during active duty training 
when he passed out and fell on some pipes over a whirlpool 
bath.  He reported he had no feeling from the waist down and 
that after 2 weeks of hospitalization he still had numbness 
from the groin down his lower extremities.  He claimed that 
tests had shown nerve damage and swelling going down.  His 
present complaints included pain, weakness, stiffness, 
fatigability, and lack of endurance.  He reported he took 
pain relieving medication 3 times per day and that he used 
other medication twice weekly for his rheumatoid arthritis.  
He stated he used a cane and a TENS unit, but that he seldom 
used a back brace he had been provided.  He reported he 
experienced periods of flare-ups precipitated by sitting, 
walking, bending, and weather changes.  It was estimated his 
additional functional impairment was 15 percent.  

The examiner noted range of motion studies revealed 
thoracolumbar forward flexion to 48 degrees, backward 
extension to 20 degrees, right flexion to 26 degrees, and 
left flexion to 20 degrees.  It was noted that motion stopped 
where pain began and that the veteran walked with a marked 
limp.  He had difficulty arising from a chair.  The 
musculature of his back was satisfactory.  There was marked 
objective evidence of painful motion, spasm, weakness, and 
tenderness.  There was a postural abnormality of a 5 degree 
forward flexion.  Knee jerks and Achilles tendons reflexes 
were 2+ and active and equal.  

Cervical spine range of motion revealed forward flexion to 20 
degrees, backward extension to 30 degrees, right flexion to 
26 degrees, and left flexion to 25 degrees.  Biceps, triceps, 
and brachialis reflexes were 2+ and active and equal.  The 
diagnoses included post diskectomy degenerative joint disease 
of the cervical spine and post traumatic episode arthralgia 
of the lumbosacral spine.  It was noted there was an 
additional disability due to pain.  X-ray examination 
revealed anterior fusion of C5-C7, but the remainder of the 
spine was normal with no other bony abnormalities.  

The examiner commented that there was no additional loss of 
function due to limited motion, excess motion, weakened 
motion, excess fatigability, incoordination, or pain.  It was 
noted the veteran's service-connected lumbar disability was 
productive of ankylosis and sciatic neuropathy, but that no 
muscle spasms were demonstrated upon examination.  Ankle 
jerks were not absent and they were active and equal.  There 
were apparently recurring attacks of intervertebral syndrome.  
The spine did not list to the opposite side and there was a 
positive "goal weight" sign.  There was no marked 
limitation of forward bending, but there was muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in standing position.  

The examiner also opined that the veteran's cervical spine 
disability was not the result of his service-connected lumbar 
spine disability, and that any possible relationship would be 
due to genetic weakness of the spine and its ligaments.  It 
was noted, however, that it was more likely than not that his 
cervical spine disorder had been aggravated by his service-
connected lumbar spine disability.

VA orthopedic examination in September 2001 noted the veteran 
stated he had injured his neck during service when he fell 
backwards after being given the wrong medication.  He claimed 
he had been unconscious for several days and that he was not 
able to walk for a couple of days.  He complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
reported he used medication twice weekly for his rheumatoid 
arthritis.  He stated he used a cane, but that he did not use 
a back brace.  He reported he experienced periods of flare-
ups precipitated by weather changes.  It was estimated his 
additional functional impairment was 5 percent.  It was noted 
that he had retired from an electric utility company in 1998.  

The examiner noted range of motion studies revealed cervical 
spine forward flexion to 28 degrees, backward extension to 36 
degrees, right flexion to 26 degrees, and left flexion to 
22 degrees.  It was noted that motion stopped where pain 
began.  The musculature of his neck was satisfactory.  There 
was objective evidence of painful motion, spasm, weakness, 
and tenderness.  There were no postural abnormalities.  Deep 
tendon reflexes of the upper extremities were 2+ and active 
and equal.  The diagnosis was post diskectomy with fusion of 
the cervical spine, with loss of function due to pain.  

On VA orthopedic examination in March 2003 the veteran 
complained of increasing upper and lower back pain, burning 
pain to the low back and hips, and neck stiffness and 
tiredness.  He stated his pain and weakness had worsened over 
the previous 4 to 5 years and now required that he take pain 
medication around the clock.  He reported continued back and 
neck pain with occasional tingling and numbness to the arms 
and legs.  He used a walking cane and a TENS unit for back 
pain.  It was noted that the veteran also received treatment 
for gout, diabetes mellitus, and hypertension, and that in 
2002 he developed a stroke with dizziness and an inability to 
stand and walk approximately 3 weeks after undergoing 
coronary artery bypass grafting surgery.  

The examiner noted the veteran walked slowly with the help of 
a walking cane in his right hand.  He was slow to take his 
shoes and socks off and had difficulty bending over.  
Neurological examination revealed 2+ reflexes to the upper 
and lower extremities with no abnormal movements.  His gait 
was unsteady and he walked very slowly with a broad base 
favoring his right leg.  He had a positive Romberg's sign and 
was unable to stand with his eyes closed.  He was unable to 
stand and balance on one leg and he reported subjective 
complaints of decreased sensation, especially to the right 
leg.  Motor strength examination revealed right hand 
dominance with right grip strength of 60 pounds and left grip 
strength of 25 pounds.  Motor strength was decreased to the 
legs with findings of 2/5, right, and 3/5, left.  The tone 
was normal.

Examination of the spine revealed normal lumbar and cervical 
concavity.  the lumbar spine and sacroiliac joints were 
tender to palpation.  Lumbar spine range of motion was 
restricted with flexion to 20 degrees, extension to 5 
degrees, right lateral bending to 15 degrees, left lateral 
bending to 12 degrees, right rotation to 20 degrees, and left 
rotation to 11 degrees.  The veteran complained of back 
soreness when standing up and reported an easing of pain when 
bending at about 20 to 25 degrees.  He claimed any further 
bending resulted in increased pain and that any kind of range 
of motion, repetitive movements of flexion and extension, or 
endurance aggravated his pain.  Repetitive movements of 
flexion and extension also caused increased weakness and 
fatigue.  It was noted that during flare-ups he was expected 
to have an additional 25 percent loss of range of motion due 
to pain, fatigue, and weakness.  

Cervical spine range of motion studies revealed forward 
flexion to 28 degrees, backward extension to 36 degrees, 
right lateral bending to 15 degrees, left lateral bending to 
12 degrees, right rotation to 30 degrees, and left rotation 
to 30 degrees.  There was restricted cervical spine range of 
motion due to pain and loss of function due to pain.  
Repetitive movements of the neck revealed crepitus and 
aggravation of pain and stiffness.  It was noted that during 
flare-ups he was expected to have an additional 25 percent 
loss of range of motion.  

The diagnoses included chronic neck pain status post cervical 
spine surgery with degenerative joint disease of cervical 
disc C4-5 and C7-T1, chronic low back pain radiating to the 
right leg with normal X-rays of the lumbar spine and negative 
findings of lumbar radiculopathy, chronic active rheumatoid 
arthritis, chronic gout, hypertension, and peripheral 
neuropathy.  In a statement of functional loss the examiner 
noted the veteran had to quit his job in 1998 because he 
could not walk.  It was noted that he walked with a cane and 
that he had a tendency to fall easily because of a lack of 
coordination.  His pain at rest was 5 to 6 out of a 10 point 
scale with pain in the low back and stiffness to the neck and 
shoulders.  Pain in the right leg was described as a dull 
ache beginning at the hip and radiating down to the ankle.  
His pain was relieved somewhat by stretching out in bed.  

The examiner stated the veteran's walking was limited to 2 to 
3 blocks on a good day and that on bad days he could walk no 
more than a few steps from room to room.  It was estimated 
that he experienced bad days approximately once or twice a 
week.  Walking, bending, and stooping aggravated his back.  
Exacerbations of pain required an increase in his daily pain 
medication regime.  His standing was limited to 10 to 15 
minutes before back and leg pain required he sit down.  It 
was difficult for the veteran to go up and down stairs and 
his lifting ability was restricted to 10 pounds.  His driving 
ability was restricted to approximately 5 miles before having 
to get out and stretch.  He used a TENS unit from 6 to 8 
hours when necessary and had used the unit approximately 3 
days over the previous month.  

In an addendum to the examination report it was noted that X-
rays revealed cervical spine postoperative changes and 
degenerative joint disease to C4-5 and C7-T1 and a negative 
lumbar spine.  Electromyography (EMG) and nerve conduction 
and velocity (NCV) studies revealed peripheral neuropathy.  
The examiner stated that EMG/NCV studies of the lower 
extremities were negative for radiculopathy.  It was noted 
the veteran's burning low back pain and radiation to the 
right leg was attributable to his peripheral neuropathy.  
Clinical evaluation of the lumbar spine revealed pain on 
motion, weakened motion, easy fatigability, and an abnormal 
and unsteady gait.  The examiner stated the veteran's chronic 
neck pain caused limited motion, weakened motion, excess 
fatigability, and pain on motion.  There were neurologic 
manifestations in the upper extremities.  An April 2003 X-ray 
examination report of the cervical spine noted anterior 
cervical fusion of C5-6 and C6-7 in good alignment and 
hypertrophic degenerative disc disease to C4-5 and C7-T1.

Private medical records dated in March 2003 noted the veteran 
had returned for treatment of his "seronegative" 
spondyloarthritis with an "acquired" fibromyalgia - 
myofascial pain syndrome and osteoarthritis to complicate 
spinal stenosis.  The veteran reported approximately 2 hours 
of morning stiffness, difficulty with an impaired grip, minor 
relapsing rotator cuff pain, right hemipelvic pain, distal 
right lower extremity burning discomfort, and prominent 
fatigue.  It was noted he remained troubled by relapsing 
"nonradicular" back pain more than "radicular" low back 
pain.  Physical examination of the neck revealed postsurgical 
anterior changes with limited mobility.  There was dorsal 
kyphosis, thoracolumbar scoliosis, and mild painful motion on 
examination of the back.  A Schober's maneuver was normal.  
Neurologic examination revealed an asymmetry of deep tendon 
reflexes and sensorimotor function with loss of muscle mass 
and weakness consistent with a prior cervical myelopathy 
and/or polyradiculopathies and a recent coronary vascular 
accident.

VA general medical examination in April 2004 included a 
diagnosis of degenerative joint disease of the cervical spine 
with fusion causing residual and chronic neck pain.  A 
diagnosis of degenerative joint disease of the lumbosacral 
spine causing chronic low back pain radiating to the legs was 
also provided; however, in an addendum to that report the 
examiner noted EMG/NCV studies of the lower extremities were 
consistent with peripheral neuropathy.  The examination 
report noted the veteran's limitations of motion to the 
cervical and lumbar spines and his functional loss.  The 
report addendum also noted EMG/NCV studies of the upper 
extremities were negative for radiculopathy.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral 
strain ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(40 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5295 
(effective before September 26, 2003).  

The Rating Schedule, prior to September 26, 2003, also 
provided ratings for limitation of motion of the cervical 
spine when that limitation was slight (10 percent), moderate 
(20 percent), or severe (30 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (effective before September 26, 2003).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The Court has also held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine (100 
percent); 

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent); 

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and 

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

In this case, the Board notes that the veteran is present 
receiving the maximum schedular ratings for his service-
connected residuals of a lumbar spine injury and degenerative 
joint disease of the cervical spine under the applicable 
rating criteria effective before or after September 26, 2003.  
As noted above, the Court has also held that there is no 
basis for a rating higher than the maximum schedular rating 
for additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See Johnston, 10 Vet. App. 80.  The probative medical 
evidence of record demonstrates no evidence of ankylosis of 
the cervical or lumbar spines nor evidence of deformity of a 
vertebral body as to warrant higher alternative or separate 
ratings.  Therefore, the Board finds entitlement to higher 
schedular ratings are not warranted.

Although the veteran has complained of radiating pain and 
other neurologic symptoms, the Board finds the persuasive 
medical evidence of record demonstrates these symptom 
manifestations are not due to a service-connected disability.  
The EMG/NCV studies in this case specifically ruled out 
radiculopathy to the upper and lower extremities as a result 
of the veteran's cervical and lumbar spine disabilities.  
Therefore, the Board finds consideration of higher or 
separate ratings under the criteria for intervertebral disc 
disease is not applicable in this case.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher ratings. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claims 
for increased schedular ratings.




ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a lumbar spine injury is denied.

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the cervical spine is denied.


REMAND

VA law provides that in exceptional cases, where evaluations 
provided by the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, are found to be inadequate, an 
extraschedular rating may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disorder.  38 C.F.R. § 3.321(b) (2003).

The governing norm for extraschedular consideration in 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).

The Court has held that the Board is precluded, in the first 
instance, from addressing the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.  See Floyd, 9 
Vet. App. 88.  The Court (in a case involving entitlement to 
extraschedular consideration in a TDIU claim), has also held 
that where there was plausible evidence that a claimant was 
unable to secure and follow a substantially gainful 
occupation and where the Board had not relied on any 
affirmative evidence to the contrary, the Court would reverse 
the determination, as a matter of law, that the veteran's 
case was ineligible for extraschedular consideration by the 
Director of Compensation and Pension.  See Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).  

In this case, the evidence of record includes a March 2003 VA 
examiner's opinion demonstrating plausible evidence that the 
veteran has experienced a marked interference with 
employment.  The report, however, also includes diagnoses of 
significant nonservice-connected disabilities.  Therefore, 
the Board finds that additional development is required to 
determine the extent to which the veteran's employment 
problems are a result of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should associate any and all 
documents maintained in a temporary 
folder pertaining to the issue of 
entitlement to TDIU.

2.  Thereafter, the veteran's claims 
folder should be reviewed by an 
appropriate medical specialist for an 
opinion as to the degree to which the 
veteran's service-connected disabilities, 
independently of any nonservice-connected 
disabilities, result in occupational 
impairment.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinions given 
and reconcile any opinion as to 
occupational impairment with the other 
evidence of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should review the issue remaining 
on appeal, considering all applicable 
laws and regulations.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



